DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 54-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.
Applicant's election with traverse of Group I and Species A drawn to claims 41-53 in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that Fig. 7 is a detailed illustration of components of an embodiment of the system of Fig. 1.  This is not found persuasive because Fig. 7 includes many components that were not included in Fig. 1 and therefore, causes a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0002444 A1 to Bennett et al.
As to claim 41, Bennett discloses a method of displaying a scene, comprising:
displaying a first portion of the scene in three dimensions to a central portion of a viewer's field-of-view using a first, three-dimensional, display (Fig. 7A-7C, paragraphs 0139-0144, where virtual scroll (59) is displayed by near-eye AR display device (2));
displaying a second portion of the scene to a peripheral portion of the viewer's field-of-view using a second display (Fig. 7A-7C, paragraphs 0139-0144, where virtual overlay (55) with helping hand (57) is displayed on TV (16)).
As to claim 42, Bennett discloses a method, wherein the central portion of the viewer's field-of-view comprises a foveal portion of the viewer's field-of-view (Fig. 7A-7C, paragraphs 0137-0144, where the overlay (55) is within the foveal portion of the viewer’s field of view).
As to claim 43, Bennett discloses a method, wherein the central portion of the viewer's field-of-view comprises a central 20 degrees of the viewer's field-of-view (Fig. 7A-7E, paragraphs 0136-0146, where overlay (55) has portions that are 20 degrees of the viewer’s field-of-view).
As to claim 44, Bennett discloses a method, and further comprising detecting an eye gaze direction of the viewer and directing the first portion of the scene to the central portion of the viewer's field-of-view based on the eye gaze direction of the viewer (Fig. 2B-3A, paragraphs 0051-0055, where data from the eye tracking system (134) is used to determine the characteristics of the images displayed).
As to claim 45, Bennett discloses a method, and further comprising coordinating the display of the first portion of the scene and the second portion of the scene to appear as part of the same scene by:
using a first coordinate system for displaying the first portion of the scene;
using a second coordinate system for displaying the second portion of the same scene; and
registering the first coordinate system to the second coordinate system (Fig. 7A-7E, paragraphs 0136-0146, where the overlay (55) appears to be in the same scene as virtual scroll (59) and banana (61) such that their coordinate systems line up with each other).
As to claim 46, Bennett discloses a method, in which the first portion of the scene overlaps the second portion of the scene in azimuth (Fig. 7A-7E, paragraphs 0136-0146, where virtual scroll (59) and banana (61) appear to be azimuthal to overlay (55)).
As to claim 47, Bennett discloses a method, in which the first portion of the scene overlaps the second portion of the scene in elevation (Fig. 7A-7E, paragraphs 0136-0146, where virtual scroll (59) and banana (61) appear to be elevated from overlay (55)).
As to claim 48, Bennett discloses a method, and further comprising determining a first part of the scene that belongs to the first portion of the scene and a second part of the scene that belongs to the second portion of the scene based on a first distance of the first portion of the scene from the viewer being less than a specific distance and a second distance of the second portion of the scene being more than the specific distance (Fig. 7A-7C, paragraphs 0137-0143, where the position of Joe (18) within zones (56, 60) determine the location of virtual scroll (59) in relation to overlay (55)).
As to claim 49, Bennett discloses a method, in which the specific distance is in a range between 0.1 meter and 2 meters (Fig. 7A-7C, paragraphs 0137-0143, where zones (56, 60) are within a range of 0.1 meter to 2 meters from the overlay (55) on TV (16)).
As to claim 50, Bennett discloses a method, and further comprising determining a first part of the scene that belongs to the first portion of the scene and a second part of the scene that belongs to the second portion of the scene based on the first portion of the scene being a central portion of the scene relative to a direction of view of the viewer and the second portion of the scene being peripheral to the first portion (Fig. 2B-3A and 7A-7C, paragraphs 0051-0055 and 0137-0143, where the direction of the view of the viewer from eye tracking system (134) is used to determine where the virtual scroll (59) is in relation to the overlay (55)).
As to claim 51, Bennett discloses the method, and further comprising using a first color map to display the first portion of the scene and a second color map to display the second portion of the scene (Fig. 3B and 3C, paragraphs 0080-0084, where colors (347, 387) are used to map colors in the scenes).
As to claim 52, Bennett discloses the method, and further comprising:
monitoring at least a portion of a volume in space in which the first display apparently displays an object (Fig. 3A, paragraph 0103, where virtual data engine (195) monitors the virtual objects);
sending location data of a real object inserted into the volume to a computer (Fig. 1A, 1B and 3A, paragraph 0040, where location data is sent to computer system(s) (12)); and
using the computer to coordinate displaying objects in the scene by the first display and the second display based, at least in part, on the location data of the inserted real object (Fig. 3A, paragraph 0092, where occlusion engine (302) identifies spatial occlusions between virtual and real objects).
As to claim 53, Bennett discloses the method, wherein the first three-dimensional display comprises an augmented reality display arranged to display the first5 portion of the scene and the first three-dimensional display also enabling viewing the second portion of the scene (Fig. 1A, paragraph 0033, where augmented reality display device (2) is see-through).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627